Case 1:20-cv-02103-RM-KLM Document 51 Filed 08/05/21 USDC Colorado Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge Raymond P. Moore

  Civil Action No. 20-cv-02103-RM-KLM
  (Consolidated with Civil Action No. 20-cv-02501-RM-KLM)

  THOMAS JAMES DORN,

         Plaintiff,

  v.

  VERNA CARPENTER, Judge,
  JEFFERSON COUNTY COURT, and
  CITY AND COUNTY OF DENVER,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on the Recommendation of United States Magistrate

  Judge (the “Recommendation”) (ECF No. 47) on the following three Motions to Dismiss: (1)

  Motion to Dismiss from Defendants Judge Verna Carpenter (“Judge Carpenter”) and Jefferson

  County Court (“JeffCo”) (the “Carpenter/JeffCo Motion”) (ECF No. 19); (2) Motion to Dismiss

  Complaint from Defendant Jefferson County Court (the “JeffCo Motion”) (ECF No. 29); and (3)

  City and County of Denver’s Renewed Motion to Dismiss (the “Denver Motion”) (ECF No. 30).

  The Magistrate Judge recommends granting all of the Motions to Dismiss and terminating this

  case. Plaintiff has filed an objection (ECF No. 48), to which Judge Carpenter and JeffCo have

  filed a response. Plaintiff then filed an “Objection and Summary” (ECF No. 50), which the Court
Case 1:20-cv-02103-RM-KLM Document 51 Filed 08/05/21 USDC Colorado Page 2 of 6




  construes as a reply.1 The matter is fully briefed. After reviewing the record, and being otherwise

  fully advised, the Court finds and orders as follows.

      I.        LEGAL STANDARD

           A. Magistrate Judge’s Recommendation

           Pursuant to Fed. R. Civ. P. 72(b)(3), this Court reviews de novo any part of the

  magistrate judge’s recommendation that is properly objected to. An objection is proper only if it

  is sufficiently specific “to focus the district court’s attention on the factual and legal issues that

  are truly in dispute.” United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060 (10th Cir.

  1996). “In the absence of a timely objection, the district may review a magistrate’s report under

  any standard it deems appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991). In

  addition, it is well established that “‘[i]ssues raised for the first time in objections to the

  magistrate judge’s recommendation are deemed waived.’” ClearOne Commc’ns, Inc. v. Biamp

  Sys., 653 F.3d 1163, 1185 (10th Cir. 2011) (quoting Marshall v. Chater, 75 F.3d 1421, 1426-27

  (10th Cir. 1996)).

           B. Motions to Dismiss

           The Recommendation correctly set forth the standard of review for motions filed under

  Fed. R. Civ. P. 12(b)(1) and 12(b)(6) and the Court hereby incorporates by reference the standard

  set forth therein. (ECF No. 47, pp. 5-8.)

           C. Pro Se Party

           The Court construes Plaintiff’s filings liberally because he proceeds pro se. See Erickson

  v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). Nonetheless, the Court does not serve as

  1
   Although Plaintiff did not seek leave to file a reply, the Court will consider it in this instance in order to have a
  complete record of Plaintiff’s position.

                                                              2
Case 1:20-cv-02103-RM-KLM Document 51 Filed 08/05/21 USDC Colorado Page 3 of 6




  Plaintiff’s advocate, see Gallagher v. Shelton, 587 F.3d 1063, 1067 (10th Cir. 2009), and he is

  required to follow the same procedural rules as counseled parties. See Yang v. Archuleta, 525

  F.3d 925, 927 n.1 (10th Cir. 2008) (“Pro se status ‘does not excuse the obligation of any litigant

  to comply with the fundamental requirements of the Federal Rules of Civil and Appellate

  Procedure.’” (citation omitted)).

     II.       BACKGROUND

           The Recommendation accurately summarized the background on which these

  consolidated actions are based. At bottom, these actions arise from Judge Carpenter’s issuance of

  a civil protective order (restraining order) in favor of two individuals whom Plaintiff has sued in

  a third lawsuit pending before this Court. Plaintiff refers to these two individuals as the “girl”

  (“Meredith”) and her daughter with whom Plaintiff allegedly resided at some point in time.

  Plaintiff complains of the issuance of this protective order and cobbles together various allegedly

  wrongful actions which may or may not loosely be related to or arise from this order. For

  example, Plaintiff contends that his employment and quite enjoyment were somehow interfered

  with by one or more of the Defendants.

           The Magistrate Judge considered Plaintiff’s allegations and arguments and recommended

  the following:

           •   That, based on Eleventh Amendment Immunity, Carpenter/JeffCo’s and JeffCo’s
               Motions to Dismiss be granted as to official capacity claims for monetary damages
               and injunctive relief and that these claims be dismissed without prejudice;

           •   That, based on absolute immunity, Carpenter/JeffCo’s Motion to Dismiss be granted
               as to individual capacity claims against Judge Carpenter and that these claims be
               dismissed with prejudice;




                                                    3
Case 1:20-cv-02103-RM-KLM Document 51 Filed 08/05/21 USDC Colorado Page 4 of 6




                •   That, based on the Colorado Governmental Immunity Act, all Defendants’ Motions to
                    Dismiss be granted as to state law claims and that such claims be dismissed without
                    prejudice; and

                •   That, pursuant to Fed. R. Civ. P. 12(b)(6), Denver’s Motion to Dismiss be granted to
                    the extent Plaintiff is attempting to assert any claims pursuant to 42 U.S.C. § 1983
                    and, because Plaintiff appears pro se, that these claims be dismissed without
                    prejudice.

  And, because no claims would remain if the Recommendation was accepted, the Magistrate

  Judge recommended the case be terminated. Plaintiff’s objection followed.

         III.       DISCUSSION

                Even liberally construed, Plaintiff fails to articulate any error or other basis as to why the

  Recommendation should be not be accepted.

                Plaintiff states he objects and then proceeds to make a number of arguments, none of

  which addresses the Magistrate Judge’s construction of his claims, analysis of the allegations

  under applicable law, or legal determinations which support the Recommendation. For example,

  Plaintiff contends he has evidence he wishes to present. But Plaintiff’s contention fails to

  recognize the application of Rule 12 and how Plaintiff is required to show the Court has subject

  matter jurisdiction and that he plausibly alleged claims for relief. Similarly, Plaintiff asserts he

  needs an order from this Court to order “them” (presumably Judge Carpenter and others) to

  vacate the restraining order but fails to show how this supports any error in the

  Recommendation.2 Likewise, Plaintiff asserts he wishes to add new claims for breach of contract

  but fails to show he should be allowed to do so much less that the addition of such conclusory

  claims would salvage any existing claim or these actions.



  2
      Or that this Court has the power to do so.

                                                           4
Case 1:20-cv-02103-RM-KLM Document 51 Filed 08/05/21 USDC Colorado Page 5 of 6




           Plaintiff’s reply fares no better. He argues he is seeking damages relating to the

  restraining order and there is some “conspiracy.” He concludes that his lawsuit is justified. The

  Court finds neither the allegations nor the applicable law supports this conclusion. As Judge

  Carpenter and JeffCo argue in their response to Plaintiff’s objection, Plaintiff wholly fails to

  address the bases given in the Recommendation for granting their Motion to Dismiss. The same

  can be said as to the other Motions to Dismiss – Plaintiff fails to address the bases which support

  granting them as well.

     IV.      CONCLUSION

           Based on the foregoing, it is ORDERED

           (1) That Plaintiff’s objection (ECF No. 48) is OVERRULED;

           (2) That the Recommendation (ECF No. 47) is ACCEPTED and ADOPTED as an order

              of the Court;

           (3) That the Motion to Dismiss from Defendants Judge Verna Carpenter and Jefferson

              County Court (ECF No. 19) is GRANTED and

              (a) That all official capacity claims for monetary damages and injunctive relief are

                  dismissed without prejudice;

              (b) That all individual capacity claims against Judge Carpenter are dismissed with

                  prejudice; and

              (c) That all state law claims are dismissed without prejudice;

           (4) That the Motion to Dismiss Complaint from Defendant Jefferson County Court (ECF

              No. 29) is GRANTED and




                                                     5
Case 1:20-cv-02103-RM-KLM Document 51 Filed 08/05/21 USDC Colorado Page 6 of 6




          (a) That all official capacity claims for monetary damages and injunctive relief are

              dismissed without prejudice; and

          (b) That all state law claims are dismissed without prejudice;

       (5) That the City and County of Denver’s Renewed Motion to Dismiss (ECF No. 30) is

          GRANTED and

          (a) That all state law claims are dismissed without prejudice; and

          (b) That, to the extent Plaintiff is attempting to assert any claims pursuant to 42

              U.S.C. § 1983, these claims are dismissed without prejudice;

       (6) That the Clerk shall enter JUDGMENT in favor of Defendants and against Plaintiff as

          stated herein; and

       (7) That the Clerk shall close this case and Civil Action No. 20-cv-02501-RM-KLM.

       DATED this 5th day of August, 2021.

                                                     BY THE COURT:



                                                     ____________________________________
                                                     RAYMOND P. MOORE
                                                     United States District Judge




                                                 6
